Exhibit 10.5
CERTAIN INFORMATION IN THIS EXHIBIT MARKED BY ** HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR
THE OMITTED PORTIONS.
Execution Version
PULPWOOD SUPPLY AGREEMENT
BY AND BETWEEN
SMURFIT-STONE CONTAINER CORPORATION, as Purchaser
AND
ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C., as Seller

 



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE I DEFINITIONS
    1  
Section 1.1 Definitions
    1  
ARTICLE II HARVEST VOLUMES
    5  
Section 2.1 Termination of Original Agreement
    5  
Section 2.2 Obligation to Purchase and Sell
    5  
Section 2.3 Carbon Rights
    5  
ARTICLE III PRODUCT SPECIFICATIONS
    6  
Section 3.1 Product Specifications
    6  
Section 3.2 Rejected Product
    6  
Section 3.3 No Substitution or Resale
    7  
ARTICLE IV PRICE SCHEDULE
    7  
Section 4.1 Purchase Price
    7  
Section 4.2 Revisions to Determination of Quarterly Price
    7  
ARTICLE V DELIVERY AND PAYMENT
    8  
Section 5.1 Delivery; Variances
    8  
Section 5.2 Title
    10  
Section 5.3 Weighing and Record Keeping
    10  
Section 5.4 Payment
    11  
Section 5.5 Taxes
    11  
ARTICLE VI FORCE MAJEURE AND CHANGE EVENTS
    11  
Section 6.1 Force Majeure
    11  
Section 6.2 Change Event
    12  
ARTICLE VII TERM
    13  
Section 7.1 Term
    13  
Section 7.2 Extension of Term
    13  
Section 7.3 Effect of Termination
    13  
ARTICLE VIII REPRESENTATIONS AND WARRANTIES
    13  
Section 8.1 Representations and Warranties of Purchaser
    13  
Section 8.2 Representations and Warranties of Seller
    14  
Section 8.3 Disclaimer
    15  
ARTICLE IX SELLER’S MANAGEMENT
    15  
Section 9.1 Seller’s Management
    15  
ARTICLE X DEFAULT AND DISPUTE RESOLUTION
    15  
Section 10.1 Default by Purchaser
    15  
Section 10.2 Default by Seller
    16  
Section 10.3 Intentionally deleted
    17  
Section 10.4 Dispute Resolution
    17  
ARTICLE XI INDEMNITY AND INSURANCE
    18  
Section 11.1 Purchaser’s Indemnity
    18  
Section 11.2 Seller’s Indemnity
    19  
Section 11.3 Insurance
    19  
Section 11.4 Notice of Claim
    20  
ARTICLE XII ASSIGNMENT AND TRANSFERS
    20  
Section 12.1 Seller’s Assignment and Transfer Rights
    20  

 -ii- 

 



--------------------------------------------------------------------------------



 



         
Section 12.2 Purchaser’s Assignment Rights
    21  
ARTICLE XIII AUDIT RIGHTS
    21  
Section 13.1 Audit Rights
    21  
ARTICLE XIV NOTICES
    21  
Section 14.1 Notices
    21  
ARTICLE XV MISCELLANEOUS
    23  
Section 15.1 Amendments
    23  
Section 15.2 No Recording
    23  
Section 15.3 Compliance with Laws
    23  
Section 15.4 Confidentiality
    23  
Section 15.5 Estoppel Certificates
    23  
Section 15.6 No Waiver; Remedies
    23  
Section 15.7 Accounting Terms
    23  
Section 15.8 Binding Effect; Governing Law
    23  
Section 15.9 Counterparts
    24  
Section 15.10 Time of the Essence
    24  
Section 15.11 Incorporation of Exhibits and Schedules
    24  
Section 15.12 Interest
    24  
Section 15.13 Further Assurances
    24  
Section 15.14 Intentionally deleted
    24  
Section 15.15 Attorney’s Fees
    24  
Section 15.16 Severability
    24  
Section 15.17 Captions and Headings
    24  
Section 15.18 Construction
    25  
Section 15.19 Relationship
    25  
Section 15.20 Integration
    25  
Section 15.21 Consequential Damages
    25  
Section 15.22 Business Days
    25  

Index

     
Schedule 1
  Specifications
Schedule 2
  Obligated Volumes
Schedule 3
  Quarterly Price Adjustment Mechanism
Schedule 4.1
  Pricing Until August 1, 2012

 -iii- 

 



--------------------------------------------------------------------------------



 



PULPWOOD SUPPLY AGREEMENT
          THIS PULPWOOD SUPPLY AGREEMENT (this “Agreement”) is effective as of
the 1st day of November, 2010 (the “Effective Date”) and made and entered into
by and between SMURFIT-STONE CONTAINER CORPORATION, a Delaware corporation
(“Purchaser”), and ST. JOE TIMBERLAND COMPANY OF DELAWARE, L.L.C., a Delaware
limited liability company (“Seller”).
RECITALS

  A.   Purchaser and Seller are parties to that certain Wood Fiber Supply
Agreement dated July 1, 2000 (the “Original Agreement”) regarding the purchase
and sale of certain wood products;     B.   Purchaser and Seller desire to
terminate the Original Agreement and enter into a new agreement regarding the
purchase and sale of certain wood products; and     C.   Purchaser desires to
buy and receive, and Seller desires to sell, deliver and provide, Product from
the Property (each as defined herein) pursuant to the terms of this Agreement.

          IN CONSIDERATION of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser hereby agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Definitions. As used herein, the following terms will have
the meanings ascribed thereto:
          “AAA” means the American Arbitration Association.
          “Acts of God” means events which are caused solely by the effects of
nature or natural causes, without interference by any person, consisting of
insect infestations, floods, earthquakes, tornados, hurricanes, fires, lightning
and rain in excess of ten (10) inches during a period of twenty-four
(24) consecutive hours or fifteen (15) inches during a period of seven
(7) consecutive days, that, in the opinion of Seller, materially and adversely
impact the ability to harvest timber.
          “Adjustment Date” means, with respect to any Calendar Quarter, the
first day of the second month of such Calendar Quarter. For the avoidance of
doubt, the Adjustment Date for the first, second, third and fourth Calendar
Quarters, respectively, of each Calendar Year shall be February 1, May 1, August
1 and November 1.

 



--------------------------------------------------------------------------------



 



          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person. For purposes of this definition, “control” when used with respect
to any Person means the ownership of not less than 50% of the ownership
interests in such Person and the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
          “Agreement” has the meaning provided in the first paragraph of this
Agreement.
          “Annual Carryover Volume” has the meaning set forth in Section 5.1(d).
          “Business Day” means any day other than a Saturday, Sunday or legal
holiday. For the purposes of this definition, “legal holiday” means any state or
federal holiday for which financial institutions or post offices are generally
closed in the State of Florida for observance thereof.
          “Calendar Quarter” means each period of three (3) consecutive months
from January 1 to March 31; April 1 to June 30; July 1 to September 30; and
October 1 to December 31.
          “Carbon Rights” means any carbon sequestration credits or offsets,
renewable energy credits or similar method of attribution of a value, right or
privilege for carbon sequestration that may be used to satisfy limits on carbon
dioxide emissions or to reduce taxes, assessments or penalties on carbon dioxide
emissions.
          “Change Event” has the meaning set forth in Section 6.2.
          “Cumulative Floor” has the meaning set forth in Section 5.1(d)(vii).
          “Cumulative Variance” has the meaning set forth in
Section 5.1(d)(vii).
          “Delivery Point” means the Mill.
          “Delivery Schedule” has the meaning set forth in Section 5.1(b).
          “Dispute Notice” has the meaning set forth in Section 10.4(a).
          “Effective Date” has the meaning provided in the first paragraph of
this Agreement.
          “Environmental Laws” means any United States federal, state or local
laws and the regulations promulgated thereunder, relating to pollution or
protection of the environment or to threatened or endangered species, including
laws relating to wetlands protection, laws relating to reclamation of land and
waterways and laws relating to emissions, discharges, disseminations, releases
or threatened releases of hazardous or toxic substances or petroleum (and its
fractions) into the environment (including, without limitation, ambient air,
surface water, ground water, soil, land surface or subsurface strata) or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of hazardous or toxic

-2-



--------------------------------------------------------------------------------



 



substances or petroleum (and its fractions), including, without limitation, the
following laws and regulations promulgated thereunder as amended from time to
time: (i) the Comprehensive Environmental Response, Compensation and Liability
Act (as amended by the Superfund Amendments and Reauthorization Act), 42 U.S.C.
§ 9601 et seq.; (ii) the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901 et seq.; (iii) the Hazardous Materials Transportation Act, 49
U.S.C. § 1801 et seq.; (iv) the Toxic Substances Control Act, 15 U.S.C. § 2601
et seq.; (v) the Clean Water Act, 33 U.S.C. § 1251 et seq.; (vi) the Clean Air
Act, 42 U.S.C. § 1857 et seq.; and (vii) the Endangered Species Act, 16 U.S.C.
§1531 et seq.; and (viii) all laws of the states in which the Property is
located that are based on, or substantially similar to, the federal statutes
listed in parts (i) through (vii) of this paragraph.
          “Estimated Duration” has the meaning set forth in Section 6.1.
          “Excess Negative Annual Variance” has the meaning set forth in
Section 5.1(d).
          “Excess Negative Quarterly Variance” has the meaning set forth in
Section 5.1(c).
          “Excused Party” has the meaning set forth in Section 6.1.
          “Force Majeure” means any cause, condition or event beyond the
reasonable control of a party, which the party in question, despite the use of
good faith and commercially reasonable efforts, is unable to overcome, that
delays or prevents such party’s performance of its obligations hereunder,
consisting solely of war, war-like operations, invasions, rebellion, acts of
terrorism, military or usurped power, sabotage, acts of government, acts of
public enemy, riots, fires, explosions, Acts of God, labor strikes, disputes or
lockouts by employees, and general suspension of payments by banks in the United
States. Force Majeure shall not include (i) a party’s financial inability to
perform, (ii) inflation or other economic conditions of general applicability,
(iii) adverse market conditions, (iv) an act or omission arising from the gross
negligence or willful misconduct of the party claiming that a Force Majeure
event has occurred, or (v) any rainfall which does not constitute an Act of God.
          “Harvest Quarter” shall mean a Calendar Quarter, provided that the
period from the Effective date through and including December 31, 2010, shall be
a partial Harvest Quarter.
          “Harvest Year” means a Calendar Year, provided that the period from
the Effective Date through and including December 31, 2010, shall be a partial
Harvest Year.
          “Immaterial Liens” has the meaning set forth in Section 8.2(e).
          “Initial Term” has the meaning set forth in Section 7.1.
          “Liens” means any and all liens, charges, mortgages, deeds to secure
debt, pledges, security interests, options of record, adverse claims or other
encumbrances of a liquidated amount or which are otherwise statutorily
enforceable, other than liens for ad valorem taxes not yet due and payable.

-3-



--------------------------------------------------------------------------------



 



          “Mill” means Seller’s Panama City Mill located at One Everitt Avenue,
Panama City, Florida 32401.
          “Negative Annual Variance” has the meaning set forth in
Section 5.1(d).
          “Negative Quarterly Variance” has the meaning set forth in
Section 5.1(c).
          “Obligated Volume” has the meaning set forth in Section 2.2.
          “Original Agreement” has the meaning set forth in the Recitals.
          “Panel” has the meaning set forth in Section 10.4(a).
          “Panel Chairman” has the meaning set forth in Section 10.4(a).
          “Performing Party” has the meaning set forth in Section 6.1.
          “Person” means any individual, sole proprietorship, trust, estate,
executor, legal representative, unincorporated association, institution,
corporation, company, partnership, limited liability company, limited liability
partnership, joint venture, government (whether national, federal, state,
county, city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof) or other entity.
          “Positive Annual Variance” has the meaning set forth in
Section 5.1(d).
          “Positive Quarterly Variance” has the meaning set forth in
Section 5.1(c).
          “Product” means the Pulpwood harvested from the Property meeting the
applicable Specifications.
          “Property” means all real property owned or leased by Seller as of the
Effective Date, or hereafter acquired by Seller, that is dedicated to the
cultivation and production of timber.
          “Pulpwood” means pine roundwood, including topwood, customarily
intended according to industry standards to be chipped, shredded, flaked, ground
or otherwise converted to make pulp, paper, pellets, biomass or composite panel
products, now or hereafter standing and growing on the Property.
          “Purchaser” has the meaning provided in the first paragraph of this
Agreement.
          “Purchaser Event of Default” has the meaning set forth in
Section 10.1(a).
          “Purchaser Indemnitee” has the meaning set forth in Section 11.2.
          “Quarterly Price” has the meaning set forth in Section 4.1(a).

-4-



--------------------------------------------------------------------------------



 



          “Removal Period” has the meaning set forth in Section 3.2.
          “Seller” has the meaning provided in the first paragraph of this
Agreement.
          “Seller Event of Default” has the meaning set forth in
Section 10.2(a).
          “Seller Indemnitee” has the meaning set forth in Section 11.1.
          “SFI Standards” means standards for harvesting activities meeting the
minimum requirements for compliance with the current standards of the
Sustainable Forestry Initiative, 2010-2014, of the American Forest and Paper
Association.
          “Specifications” means the technical specifications for Product
delivered to Purchaser in accordance with this Agreement, as they exist from
time to time pursuant to the terms of Section 3.1. The Specifications as of the
Effective Date are more particularly set out in Schedule 1 attached hereto.
          “Term” has the meaning set forth in Section 7.1.
          “Transfer” means (i) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation or other disposition of
ownership or control of the Property or the Mill, as applicable; and (ii) when
used as a verb, to sell, assign, pledge, hypothecate or otherwise dispose of,
directly or indirectly, ownership or control of the Property or the Mill, as
applicable.
ARTICLE II
HARVEST VOLUMES
          Section 2.1 Termination of Original Agreement. Purchaser and Seller
hereby terminate the Original Agreement in its entirety, including any
encumbrances associated therewith, without further obligations or liabilities
associated therewith. In the event of any conflict between the terms of the
Original Agreement and this Agreement, this Agreement shall control. Purchaser
shall execute and deliver to Seller documentation in recordable form as
reasonably requested by Seller to evidence the termination of the Original
Agreement.
          Section 2.2 Obligation to Purchase and Sell. In accordance with the
terms hereof, during the Term Purchaser covenants and agrees to purchase and
receive from Seller and Seller covenants and agrees to sell, deliver and provide
to Purchaser, in each Harvest Year, the volume of Product described on
Schedule 2 attached hereto (the “Obligated Volume”), at the Delivery Point.
          Section 2.3 Carbon Rights. Prior to the purchase and sale of Product
hereunder, Seller shall have exclusive Carbon Rights in the Property and in all
standing, harvested or fallen trees or other vegetation on the Property. To the
extent Carbon Rights associated with purchased and sold Product can be
transferred under any existing or future, mandatory or voluntary, carbon

-5-



--------------------------------------------------------------------------------



 



dioxide allocation, trading, taxation or other emissions limitation regime, the
sale of such Product under this Agreement shall include as part of such sale any
and all Carbon Rights associated with such Product and not previously
transferred by Seller; provided, however, Seller shall have the right to sell,
assign, hypothecate or otherwise transfer the Carbon Rights in its sole
discretion separately from the purchased and sold Product at all times before
the purchase and sale of such Product hereunder. Purchaser shall have no claim
or right to any Carbon Rights associated with the Property, or, prior to the
purchase and sale of Product hereunder, with standing, harvested or fallen trees
or other vegetation on the Property. Purchaser and Seller shall cooperate with
the reasonable requests of the other party related to any recordkeeping or
reporting requirements related to any Carbon Rights, provided that the
requesting party shall bear all reasonable costs of the responding party with
respect to such request. To the extent Seller has sold, assigned, hypothecated
or otherwise transferred the Carbon Rights before the purchase and sale of
Product hereunder, Seller shall indemnify Purchaser from and against any claims
of third parties arising from any rights such third parties may have in such
purchased and sold Product as a result of such transfer of Carbon Rights.
ARTICLE III
PRODUCT SPECIFICATIONS
          Section 3.1 Product Specifications. Any and all Product delivered
shall meet the Specifications. Purchaser may modify, amend, add to, alter,
revise or change the Specifications at any time during the Term by giving Seller
not less than thirty (30) days advance written notice of any modification,
amendment, addition, alteration, revision or change to the Specifications,
provided that (a) any such modification, amendment, addition, alteration,
revision or change to the Specifications does not materially and adversely
impact Seller’s ability to comply with its obligations hereunder, and (b) any
such modification, amendment, addition, alteration, revision or change to the
Specifications shall be applicable to all suppliers of comparable Pulpwood at
the Delivery Point.
          Section 3.2 Rejected Product. Purchaser has the right to reject any or
all Product not meeting the Specifications applicable at the time of delivery;
provided, however, at Seller’s request, Purchaser shall (a) provide Seller with
a written or photographic explanation for the basis of any such rejection, and
(b) afford Seller the opportunity to inspect any such rejected Product no later
than five (5) days after rejection. Product rejected for failure to meet the
Specifications shall not be included in calculating whether Seller met its
required Obligated Volume. In the event Purchaser rejects any or all Product not
meeting the Specifications, Purchaser, at Seller’s sole cost, risk and expense,
may reload, or cause to be reloaded, the rejected Product onto Seller’s vehicles
or any other vehicles delivering Product to Purchaser. Seller shall remove and
dispose of any rejected Product at Seller’s sole cost, risk and expense within
ten (10) days after Buyer’s rejection of the Product (the “Removal Period”). If
Seller fails to remove the rejected Product within the Removal Period, Purchaser
may take such action as it deems necessary to handle any rejected Product,
including arranging for its removal and/or disposal, and any such costs shall be
borne by Seller or at Purchaser’s sole option offset against any amounts due and
owing to Seller by Purchaser.

-6-



--------------------------------------------------------------------------------



 



          Section 3.3 No Substitution or Resale.
          (a) Subject to Section 12.1, all Product delivered by Seller to
Purchaser hereunder shall originate from the Property.
          (b) Purchaser shall use all Product acquired from Purchaser hereunder
for manufacturing purposes at the Mill, and shall not sell or otherwise transfer
any such Product to any other party without first subjecting such Product to the
manufacturing processes of the Mill.
ARTICLE IV
PRICE SCHEDULE
          Section 4.1 Purchase Price.
          (a) The price to be paid by Purchaser to Seller for Obligated Volume
purchased and sold pursuant to this Agreement shall be the delivered price per
ton determined in accordance with this Section 4.1 for the Calendar Quarter
during which Seller delivers the Product (the “Quarterly Price”).
          (b) Until the Adjustment Date of the third Calendar Quarter of 2012
(for the avoidance of doubt, such period shall be through and including July 31,
2012), the Quarterly Price shall be determined in accordance with Schedule 4.1,
subject to the following:
     (i) From the Effective Date until the Adjustment Date in the third Calendar
Quarter of Harvest Year 2011 (for the avoidance of doubt, such period shall be
through and including July 31, 2011), the Quarterly Price shall equal the
applicable price for Product calculated pursuant to Schedule 4.1 plus $2.00 per
ton.
     (ii) From the Adjustment Date in the third Calendar Quarter of Harvest Year
2011 until the Adjustment Date in the third Calendar Quarter of Harvest Year
2012 (for the avoidance of doubt, such period shall begin on August 1, 2011 and
be through and including July 31, 2012), the Quarterly Price shall equal the
applicable price for Product calculated pursuant to Schedule 4.1 plus $3.00 per
ton.
          (c) Beginning on the Adjustment Date of the third Calendar Quarter of
Harvest Year 2012 (for the avoidance of doubt, such period shall begin on
August 1, 2012), and on the Adjustment Date of each Calendar Quarter thereafter,
the Quarterly Price shall be adjusted to equal the price determined in
accordance with Schedule 3 attached hereto. Such adjusted Quarterly Price shall
remain in effect until the Adjustment Date of the following Calendar Quarter.
          Section 4.2 Revisions to Determination of Quarterly Price. If either
(but not both) of Forest2Market or Timber Mart-South ceases to be published, or
no longer reports the information necessary to perform the calculation shown in
Section 1 of Schedule 3, the Quarterly Price shall be determined and adjusted as
described in Section 3 of Schedule 3. If both Forest2Market and Timber
Mart-South cease to be published, or no longer report the information

-7-



--------------------------------------------------------------------------------



 



necessary to perform the calculation shown in Section 1 of Schedule 3, the
adjustments to the Quarterly Price shall be determined from such other source as
the parties mutually determine, and any dispute with respect to such
determination shall be resolved in accordance with Section 10.4.
ARTICLE V
DELIVERY AND PAYMENT
          Section 5.1 Delivery; Variances.
          (a) Delivery Point. All Product subject to this Agreement shall be
delivered to Purchaser F.O.B. to the Delivery Point during the regular business
hours of such Delivery Point.
          (b) Delivery Schedule. Subject to the provisions of this Section 5.1,
Seller shall deliver and sell, and Purchaser shall accept and purchase,
twenty-five percent (25%) of the Obligated Volume for a Harvest Year at the
Delivery Point during each Harvest Quarter of such Harvest Year (the “Delivery
Schedule”). Notwithstanding the foregoing, with respect to the Obligated Volume
for partial Harvest Year 2010, Seller shall deliver and sell, and Purchaser
shall accept and purchase, at least one hundred percent (100%) of the Obligated
Volume for partial Harvest Year 2010 at the Delivery Point during the remainder
of 2010, provided that each of Seller and Purchaser shall receive a credit
against their respective obligations to sell and purchase Obligated Volume
during partial Harvest Year 2010 in an amount equal to the volume of pine
pulpwood, pine bunkwood and pine wood chips (as each such term is used in the
Original Agreement) delivered by Seller and purchased by Purchaser under the
Original Agreement from and including October 1, 2010 until the Effective Date
of this Agreement. The parties recognize a mutual benefit to produce and accept
Product as consistently as possible with such Delivery Schedule. Seller shall
use commercially reasonable efforts to deliver the Obligated Volume on a
relatively even flow basis within each Harvest Quarter.
          (c) Seller’s Quarterly Delivery Variances.
     (i) Seller’s deliveries may immaterially deviate from the Delivery Schedule
due to weather conditions or other unforeseen events, and as a result certain
variances from the Delivery Schedule shall be permitted, as described in this
Section 5.1. Subject to Section 5.1(d), Seller shall have the right to deliver
quarterly volumes that are greater than the quarterly Obligated Volume by up to
ten percent (10%) (the total percentage of such variance being a “Positive
Quarterly Variance”), or less than the quarterly Obligated Volume by up to ten
percent (10%) (the total percentage of such variance being a “Negative Quarterly
Variance”).
     (ii) Subject to Section 5.1(d), Purchaser shall be required to purchase, in
accordance with the terms of this Agreement, all of a Positive Quarterly
Variance that does not exceed ten percent (10%).
     (iii) Subject to Section 5.1(d), Seller shall have the right, but not the
obligation, to deliver a Negative Quarterly Variance of up to ten (10%) during
any

-8-



--------------------------------------------------------------------------------



 



remaining Harvest Quarter during the Harvest Year, which volume shall be in
addition to the Obligated Volume to be delivered during such Harvest Quarter
pursuant to the Delivery Schedule.
     (iv) To the extent a Negative Quarterly Variance during any Harvest Quarter
exceeds ten percent (10%) (such excess an “Excess Negative Quarterly Variance”),
Purchaser shall have the right, in its discretion and as its sole remedies for
such failure, either (A) to require Seller to deliver such Excess Negative
Quarterly Variance during the succeeding Harvest Quarter, in addition to the
Obligated Volume to be delivered during such Harvest Quarter pursuant to the
Delivery Schedule, or (B) to enforce the remedies set forth in Section 10.2(c).
All such Excess Negative Quarterly Variance (1) that is delivered during the
succeeding Harvest Quarter, or (2) with respect to which Purchaser enforces the
remedies set forth in Section 10.2, shall count towards Seller’s deliveries of
the Obligated Volume for such Harvest Year and the Cumulative Floor.
          (d) Seller’s Annual Delivery Variances.
     (i) Subject to Section 5.1(d)(vii), Seller shall have the right to deliver
volumes during a Harvest Year that are greater than the Obligated Volume for
such Harvest Year by up to five percent (5%) (the total percentage of such
variance being a “Positive Annual Variance”), or less than the Obligated Volume
for such Harvest Year by up to five percent (5%) (the total percentage of such
variance being a “Negative Annual Variance”).
     (ii) Purchaser shall be required to purchase, in accordance with the terms
of this Agreement, all of a Positive Annual Variance that does not exceed five
percent (5%); provided, however, any Positive Annual Variance may at Purchaser’s
sole discretion count towards the next Harvest Year’s Obligated Volume.
     (iii) Subject to Section 5.1(d)(vii), provided that a Negative Annual
Variance does not exceed five percent (5%), Seller’s performance hereunder shall
be excused to the extent of such Negative Annual Variance.
     (iv) To the extent annual deliveries of Product by Seller result in a
Negative Annual Variance in excess of five percent (5%) (such excess an “Excess
Negative Annual Variance”), but less than or equal to ten percent (10%), Seller
shall elect, in Seller’s sole discretion and as the sole remedy of Purchaser for
such failure, either (A) to deliver such Excess Negative Annual Variance during
the succeeding Harvest Year at the final Quarterly Price for the prior Harvest
Year, in addition to the Obligated Volume to be delivered during such Harvest
Year (the “Annual Carryover Volume”), or (B) to pay to Purchaser, as liquidated
damages and not as a penalty, an amount equal to $10 per ton of Product
constituting such Excess Negative Annual Variance (Purchaser and Seller
acknowledging that actual damages would be difficult to ascertain and that such
amount represents a reasonable estimate of such damages).

-9-



--------------------------------------------------------------------------------



 



     (v) If a Negative Annual Variance exceeds ten percent (10%), then with
respect to all of the Excess Negative Annual Variance, Purchaser shall have the
right, in its discretion and as its sole remedies for such failure, either
(A) to require Seller to deliver the Excess Negative Annual Variance during the
succeeding Harvest Year at the final Quarterly Price for the prior Harvest Year
as Annual Carryover Volume, in addition to the Obligated Volume to be delivered
during such Harvest Year, or (B) to enforce the remedies set forth in
Section 10.2(c).
     (vi) Any delivery of Product in the following Harvest Year will first be
counted towards meeting any Annual Carryover Volume requirement.
     (vii) Notwithstanding anything to the contrary in this Section 5.1, at the
end of each Harvest Year, the cumulative volume of Product delivered by Seller
pursuant to this Agreement, including any deliveries of Annual Carryover Volume
and any volume with respect to which Seller has paid to Purchaser liquidated
damages pursuant to Section 5.1(d)(iv) or Section 5.1(d)(v), shall not be less
than the Cumulative Floor (any such deficiency being a “Cumulative Variance”).
As used herein, the “Cumulative Floor” at the end of a Harvest Year shall equal
the difference of (i) the sum of the Obligated Volumes for such Harvest Year and
each preceding Harvest Year during the Term, minus (ii) five percent (5%) of the
Obligated Volume for such Harvest Year.
          (e) No Variances for Purchaser. Purchaser shall be required to
purchase, in accordance with the terms of this Agreement, all deliveries of
Product to the Delivery Point made in accordance with this Agreement, including,
without limitation, (i) all Obligated Volume delivered in accordance with the
Delivery Schedule; (ii) any Positive Quarterly Variance that does not exceed ten
percent (10%) (provided that (A) such volume shall count towards the Obligated
Volume for such Harvest Year, and (B) in no case shall Purchaser be required to
purchase a Positive Annual Variance in excess of five percent (5%)); and
(iii) any Positive Annual Variance that does not exceed five percent (5%). If
Purchaser fails to accept and purchase any such Product, Seller shall have the
right, in its sole discretion, to enforce the remedies set forth in
Section 10.1(c)
          Section 5.2 Title. Risk of loss and title to the Product shall pass
from Seller when the Product is unloaded and accepted by Purchaser pursuant to
the terms hereof.
          Section 5.3 Weighing and Record Keeping. All Product delivered
hereunder by Seller shall be weighed by Purchaser, or its designee, upon
delivery at the Delivery Point using privately verified scales, which data shall
be recorded by the weigher on weight tickets and a copy of each ticket shall be
given to Seller or its designated representative. All such tickets shall
include, at a minimum, the identity of the party and the driver delivering such
Product, the name of the producer of such product, the time, the date, the
identity and location of the tract from which the Product originated, the timber
security tag number, the contract number and such other additional information
reasonably required by the parties from time to time or by state law (provided,
however, Purchaser shall have no obligation to include any such information on a
tag to the extent such information is (a) unknown to Purchaser, and (b) was not
provided to Purchaser by Seller or its agent). Seller shall adhere to
Purchaser’s requirements for delivery as are established from time to time to
conform with changes in law, forestry practices and

-10-



--------------------------------------------------------------------------------



 



Purchaser’s operational requirements, provided such adjustments are comparable
to industry standards and are similar to those required by Purchaser of its
other suppliers. Purchaser shall keep accurate books and records of all scaling
and weighing activities.
          Section 5.4 Payment. Purchaser shall pay Seller for Product purchased
under this Agreement not later than the second Monday after the week (Monday
through Sunday) in which the Product was delivered to Purchaser. By way of
example only, for Product delivered between Monday, November 15, 2010 and
Sunday, November 21, 2010, Purchaser shall pay Seller not later than Monday,
November 29, 2010.
          Section 5.5 Taxes. Seller shall pay all severance taxes and other
taxes and fees required by law to be paid by Seller by reason of the cutting,
harvesting or removal of the Product.
ARTICLE VI
FORCE MAJEURE AND CHANGE EVENTS
          Section 6.1 Force Majeure. Subject to the provisions of this
Section 6.1, neither party shall be liable hereunder, and performance shall be
excused, for a failure of performance of its obligations hereunder caused by a
Force Majeure event, provided, however, no excuse for performance due to a Force
Majeure event under this Section 6.1 shall be effective unless the party
claiming such failure (the “Excused Party”) shall have delivered written notice
to the other party (the “Performing Party”) of the failure within two (2) days
of the event giving rise to such failure, together with the estimated duration
of such failure determined by the Excused Party in good faith using commercially
reasonable efforts (the “Estimated Duration”). To the extent performance has
been excused, neither party shall be required to make up such performance upon
termination or expiration of the Force Majeure event. The parties shall use
commercially reasonable efforts to mitigate the effects of the Force Majeure
event, and if the cause of Force Majeure can be minimized or remedied, the
parties shall use reasonable best efforts to do so promptly. The Excused Party
shall deliver to the Performing Party notice of the end of such failure caused
by such Force Majeure event as a condition to the resumption of the rights and
obligations of the parties hereunder.
          (a) Notwithstanding anything herein to the contrary, if a Force
Majeure event causes an excused reduction in Seller’s performance hereunder in
excess of thirty (30) consecutive days, Purchaser shall, upon notice to Seller,
have the right to obtain substitute Pulpwood from sources other than Seller
until such time as Seller is again able to commence the delivery of Product to
Purchaser. After Seller gives notice to Purchaser that it is again able to
commence delivery of Product pursuant to the terms of this Agreement, Purchaser
shall notify Seller of any commitments to third parties to acquire substitute
Pulpwood that obligate Purchaser. Purchaser shall not be required to accept from
Seller the amount by which the volume of Product was reduced until such time as
Purchaser has accepted delivery of all substitute Pulpwood contracted by
Purchaser, provided that no such contract for substitute Pulpwood shall be for a
term longer than the Estimated Duration without the consent of Seller, which
consent shall not be unreasonably withheld, conditioned or delayed.

-11-



--------------------------------------------------------------------------------



 



          (b) Notwithstanding anything herein to the contrary, if a Force
Majeure event causes Purchaser not to accept the Product as required herein for
a period in excess of thirty (30) consecutive days, Seller shall thereafter have
the right to contract with third parties for the sale of any such Product that
Purchaser is unable to accept. Upon notice from Purchaser to Seller that
Purchaser is again able to accept such Product, Seller will notify Purchaser of
any commitments to sell Product to third parties that obligate Seller. Seller
shall not be required to deliver such Product to Purchaser until Seller has
provided all Product contracted by Seller, provided that no such agreement shall
be entered into for a term longer than the Estimated Duration without the
written consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed.
          (c) If a Force Majeure event prevents the performance of the
obligations hereunder of either Purchaser or Seller for a period in excess of
one hundred eighty (180) consecutive days, then the Performing Party may
terminate this Agreement upon thirty (30) days written notice.
          (d) If Seller is unable to deliver the full volume of Product that it
is obligated to deliver to Purchaser hereunder due to a Force Majeure Event, but
is able to deliver a portion of such volume of Product, Seller shall use its
reasonable best efforts to provide to Purchaser as high a percentage as possible
of its available volume of Product.
          Section 6.2 Change Event. It is understood and agreed that Purchaser’s
usage requirements would be greatly diminished in the event of (i) a closing of
the Mill or (ii) a material decrease in Purchaser’s requirements for Product as
a result of a material change of manufacturing processes, but only if such event
causes Purchaser’s overall consumption of Pulpwood at the Mill to drop below the
Obligated Volume (each of the foregoing, a “Change Event”). Purchaser shall
deliver to Seller notice of any Change Event not less than ninety (90) days
before the occurrence of such Change Event (or, if Seller is unaware of the
Change Event ninety (90) days before the Change Event, promptly after Seller
becomes aware of the prospective occurrence of such Change Event).
Notwithstanding anything herein to the contrary, after the occurrence of a
Change Event, (a) Purchaser or Seller may, in either party’s sole discretion,
terminate this Agreement by delivering to the other party not less than ninety
(90) days prior written notice of its election to terminate this Agreement; and
(b) if Purchaser terminates this Agreement pursuant to clause (a), Purchaser
shall pay to Seller on a quarterly basis for a period commencing on the
effective date of such termination and ending one (1) year following the
effective date of such termination, the difference between (x) the gross
proceeds that Seller would have received hereunder (calculated as the Obligated
Volume that would have been purchased and sold hereunder during such period,
multiplied by the applicable Quarterly Prices during such period), minus (y) the
actual proceeds that Seller receives from the sale of such Obligated Volume (or
such portion of the Obligated Volume that Seller is able to sell) during such
period, provided that Seller has used commercially reasonable efforts to sell
such Obligated Volume to third parties. Seller’s right of recovery described in
clause (b) above shall survive the termination of this Agreement. For the
avoidance of doubt, the occurrence of a Change Event shall not relieve Purchaser
of any of its obligations hereunder unless and until Purchaser or Seller has
terminated this Agreement in accordance with this Section 6.2 (provided that
Purchaser shall remain subject to Seller’s right of recovery after such
termination as described in clause (b) above).

-12-



--------------------------------------------------------------------------------



 



ARTICLE VII
TERM
          Section 7.1 Term. This Agreement shall commence on the Effective Date
and, unless earlier terminated pursuant to the terms hereof, shall expire at
11:59 p.m. on December 31, 2017 (the “Initial Term” and, as the same may be
extended pursuant to Section 7.2 below, the “Term”).
          Section 7.2 Extension of Term. The Term may be extended for a period
of three (3) years upon the mutual agreement of Purchaser and Seller, each in
its sole discretion, not later than two (2) years prior to the expiration of the
Initial Term.
          Section 7.3 Effect of Termination. Upon the earlier of the expiration
of the Term or the termination of this Agreement pursuant to the provisions
hereof, this Agreement will become null and void and have no further force and
effect; provided, however, that the provisions of Section 6.2, Section 10.4,
Section 11.1, Section 11.2 and Section 11.4 shall survive the expiration or
termination of this Agreement and remain in full force and effect; and provided
further that no termination or expiration of this Agreement shall relieve either
party of any obligation accrued prior to the effective date of expiration or
termination, or of any liability for any breach of this Agreement by such party
prior to the date of such termination.
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
          Section 8.1 Representations and Warranties of Purchaser. Purchaser
represents and warrants to Seller that the statements contained in this
Section 8.1 are correct and complete as of the Effective Date.
          (a) Purchaser is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware. Purchaser has all
necessary corporate power and authority to (i) conduct its business as it is
presently being conducted, (ii) execute this Agreement and (iii) perform its
obligations and consummate the transactions contemplated hereby. Purchaser is
duly qualified to do business in the State of Florida.
          (b) All corporate and other actions or proceedings to be taken by or
on the part of Purchaser to authorize and permit the execution and delivery by
Purchaser of this Agreement, the performance by Purchaser of its obligations
hereunder and the consummation of the transactions contemplated hereby have been
duly and properly taken. This Agreement has been duly executed and delivered by
Purchaser. Upon execution by Purchaser of this Agreement, assuming the valid
authorization, execution and delivery by Seller of this Agreement, this
Agreement shall constitute a legal, valid and binding obligation of Purchaser
that is enforceable against Purchaser in accordance with its terms.
          (c) The execution and delivery by Purchaser of this Agreement and the
consummation by Purchaser of the transactions contemplated hereby will not
result in a breach or violation of, or default under: (i) any judgment, order,
injunction, decree or ruling of any

-13-



--------------------------------------------------------------------------------



 



governmental authority applicable to Purchaser or any of its assets; (ii) any
applicable statute, law, ordinance, rule or regulation; (iii) the terms,
conditions or provisions of Purchaser’s certificate of incorporation, bylaws or
any standing resolution of its Board of Directors; or (iv) any note or other
evidence of indebtedness, mortgage, deed of trust, indenture, or other agreement
or instrument to which Purchaser is a party or by which Purchaser may be bound,
except for any such breach, violation or default that would not materially
adversely affect the ability of Purchaser to perform its obligations hereunder.
          (d) There are no approvals, consents, permits or registration
requirements with respect to any applicable governmental authority or any other
Person that are or will be necessary for the valid execution and delivery by
Purchaser of this Agreement or the performance of its obligations hereunder.
          Section 8.2 Representations and Warranties of Seller. Seller
represents and warrants to Purchaser that the statements contained in this
Section 8.2 are correct and complete as of the Effective Date.
          (a) Seller is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware. Seller
has all necessary power and authority to (i) conduct its business as it is
presently being conducted, (ii) execute this Agreement and (iii) perform its
obligations and consummate the transactions contemplated hereby. Seller is duly
qualified to do business in the State of Florida.
          (b) All actions or proceedings to be taken by or on the part of Seller
to authorize and permit the execution and delivery by Seller of this Agreement,
the performance by Seller of its obligations hereunder and the consummation of
the transactions contemplated hereby have been duly and properly taken. This
Agreement has been duly executed and delivered by Seller. Upon execution by
Seller of this Agreement, assuming the valid authorization, execution and
delivery by Purchaser of this Agreement, this Agreement shall constitute a
legal, valid and binding obligation of Seller that is enforceable against Seller
in accordance with its terms.
          (c) The execution and delivery by Seller of this Agreement and the
consummation by Seller of the transactions contemplated hereby will not result
in a breach or violation of, or default under: (i) any judgment, order,
injunction, decree, or ruling of any court or governmental authority applicable
to Seller or any of its assets; (ii) any statute, law, ordinance, rule or
regulation; (iii) the terms, conditions, or provisions of Seller’s articles of
organization, operating agreement, or other documents of governance; or (iv) any
note or other evidence of indebtedness, any mortgage, deed of trust or
indenture, or any lease or other agreement or instrument to which Seller is a
party or by which Seller may be bound, except for any such breach, violation or
default that would not materially adversely affect the validity or
enforceability of this Agreement or the ability of Seller to perform its
obligation hereunder.
          (d) There are no approvals, consents, permits or registration
requirements with respect to any applicable governmental authority or any other
Person that are or will be necessary for the valid execution and delivery by
Seller of this Agreement or the performance of its obligations hereunder.

-14-



--------------------------------------------------------------------------------



 



          (e) Seller has good and marketable title to the Product free and clear
of all Liens, except for such Liens that would not otherwise materially
adversely affect Purchaser’s rights in and to the Product delivered, or made
available, to Purchaser pursuant to this Agreement (“Immaterial Liens”).
          Section 8.3 Disclaimer. EXCEPT FOR THE SPECIFICATIONS SET FORTH IN
THIS AGREEMENT, SELLER DISCLAIMS ALL WARRANTIES OF ANY KIND WITH RESPECT TO THE
PRODUCT, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
ARTICLE IX
SELLER’S MANAGEMENT
          Section 9.1 Seller’s Management. Seller will be solely responsible for
the designation, layout and timing of harvest areas, logging and transportation
to the designated Delivery Point, and all other activities associated with
ownership of the Property. Following written request by Purchaser, Seller shall
collect and provide Purchaser with tract identification information for all
Product delivered in accordance herewith. Seller agrees to manage the Property
in accordance in all material respects with applicable state best management
practices for forestry and in a manner that meets the minimum requirements for
compliance with SFI Standards or such other management guidelines as Seller and
Purchaser may approve in writing from time to time. Seller’s contracts with
logging professionals that produce and deliver Product under this Agreement
shall require that they (i) maintain logger training and continuing education
requirements in accordance with SFI Standards or such other management
guidelines approved in writing by Purchaser and Seller, and (ii) comply with
applicable state best management practices for forestry and all applicable laws,
including, without limitation, any weight restriction laws, ordinances or
regulations, and Seller shall use diligent, good faith efforts to ensure
compliance with such requirements.
ARTICLE X
DEFAULT AND DISPUTE RESOLUTION
          Section 10.1 Default by Purchaser.
          (a) The following events shall constitute events of default by
Purchaser (each a “Purchaser Event of Default”):
     (i) Purchaser fails to pay as and when due any material amount payable by
it under this Agreement and such payment shall be more than five (5) Business
Days late (provided that if Purchaser fails to pay two (2) such payments as and
when due during any Calendar Quarter, each subsequent failure during such
Calendar Quarter to pay any such amount as and when due shall be a Purchaser
Event of Default immediately upon such failure);

-15-



--------------------------------------------------------------------------------



 



     (ii) Purchaser fails to perform or observe in any material respect any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed; or
     (iii) Any representation or warranty of Purchaser under this Agreement is
incorrect in any material respect as of the Effective Date.
          (b) Subject to Section 10.1(c), if any Purchaser Event of Default
occurs and continues thirty (30) days after written notice thereof has been
given to Purchaser (or, if such Event of Default is not able to be cured within
thirty (30) days, such reasonable amount of time necessary to cure such Event of
Default, not to exceed ninety (90) days, provided that Purchaser has commenced
such cure within such thirty (30) days and is diligently pursuing such cure to
completion), then Seller may, by delivering written notice to Purchaser, in
addition to Seller’s other remedies available herein, at law or in equity,
(i) suspend delivery of Product otherwise deliverable to Purchaser pursuant to
the terms of this Agreement, or (ii) terminate this Agreement.
          (c) Except as otherwise provided herein, in the event of a failure by
Purchaser to accept delivery of and purchase any Product that Purchaser is
obligated to accept and purchase by the terms of this Agreement, Seller shall
have the right, in its sole discretion and as its sole remedy for such failure
of Purchaser, to require Purchaser to pay to Seller, as liquidated damages and
not as a penalty, an amount equal to $10 per ton of Product that Purchaser has
failed to accept and acquire (Purchaser and Seller acknowledging that actual
damages would be difficult to ascertain and that such amount represents a
reasonable estimate of such damages). Such payment shall be due within ten
(10) Business Days following Seller’s delivery to Purchaser of notice of its
election hereunder.
          (d) In any event, Seller shall have the right to sell to a third party
any Product that Purchaser fails to purchase under a Purchaser Event of Default,
and Seller shall be relieved of its obligation hereunder to deliver such Product
to Purchaser.
          Section 10.2 Default by Seller.
          (a) The following events shall constitute events of default by Seller
(each a “Seller Event of Default”):
     (i) Seller fails to pay as and when due any material amount payable by it
under this Agreement and such payment shall be more than five (5) Business Days
late (provided that if Seller fails to pay two (2) such payments as and when due
during any Calendar Quarter, each subsequent failure during such Calendar
Quarter to pay any such amount as and when due shall be a Seller Event of
Default immediately upon such failure);
     (ii) Seller fails to perform or observe in any material respect any other
term, covenant or agreement contained in this Agreement on its part to be
performed or observed; or

-16-



--------------------------------------------------------------------------------



 



     (iii) Any representation or warranty of Seller under this Agreement is
incorrect in any material respect as of the Effective Date.
          (b) Subject to Section 10.2(c) and (d), if any Seller Event of Default
occurs and continues thirty (30) days after written notice thereof has been
given to Seller (or, if such Event of Default is not able to be cured within
thirty (30) days, such reasonable amount of time necessary to cure such Event of
Default, not to exceed ninety (90) days, provided that Seller is diligently
pursuing such cure to completion), then Purchaser may, by delivering written
notice to Seller, in addition to Purchaser’s other remedies available herein, at
law or in equity, (i) suspend acceptance of Product otherwise deliverable to
Purchaser pursuant to the terms of this Agreement, or (ii) terminate this
Agreement.
          (c) Except as otherwise provided in Section 5.1(c) or Section 5.1(d),
in the event of (i) a Negative Quarterly Variance in excess of ten percent
(10%), (ii) a Negative Annual Variance in excess of ten percent (10%) (provided
that no Cumulative Variance exists for such Harvest Year), or (iii) a Cumulative
Variance for such Harvest Year, Purchaser shall have the right, in its sole
discretion and as its sole remedy for such failure of Seller, to require Seller
to pay to Purchaser, as liquidated damages and not as a penalty, an amount equal
to $10 per ton of Product constituting such Excess Negative Quarterly Variance,
Excess Negative Annual Variance or Cumulative Variance (Purchaser and Seller
acknowledging that actual damages would be difficult to ascertain and that such
amount represents a reasonable estimate of such damages). Such payment shall be
due within ten (10) Business Days following the effective date of Purchaser’s
delivery to Seller of notice of its election hereunder, or, at Purchaser’s
election, Purchaser may immediately off-set such amount against any monies due
from Purchaser to Seller under this Agreement. If Seller’s failure to deliver
Product results in a Negative Quarterly Variance, a Negative Annual Variance
and/or a Cumulative Variance in excess of their respective thresholds, Purchaser
shall be limited to one recovery for such failure.
          (d) In any event, Purchaser shall have the right to purchase from any
third party any Product that Seller fails to deliver under a Seller Event of
Default, and Purchaser shall be relieved of its obligation hereunder to purchase
such Product from Seller.
          Section 10.3Intentionally deleted.
          Section 10.4 Dispute Resolution.
          (a) In the event of any dispute, claim, question or disagreement
arising from or relating to this Agreement or the breach thereof, each party
shall use its commercially reasonable efforts to settle the dispute, claim,
question or disagreement. To this effect, upon written notice from either party
to the other party requesting that discussions be initiated (a “Dispute
Notice”), Purchaser and Seller shall consult and negotiate with each other in
good faith and, recognizing their mutual interests, attempt to reach a just and
equitable solution satisfactory to the parties. If Purchaser and Seller do not
reach such a solution within a period of fifteen (15) days after delivery of
such Dispute Notice, the parties shall submit such dispute to binding
arbitration to be resolved in the following manner:

-17-



--------------------------------------------------------------------------------



 



     (i) Arbitration shall be according to the rules of the AAA (but not
administered by AAA), except as herein modified by the parties or otherwise as
agreed to by the parties.
     (ii) Within ten (10) days after the agreement of the parties to arbitrate,
each party will select an arbitrator, notify the other party of its selection
and submit to the other party and its selected arbitrator its position regarding
such claim, dispute or controversy. Within ten (10) days after such notice, the
respective arbitrators will select a third arbitrator as the chairman of the
panel (the “Panel Chairman”). The arbitrators selected by Purchaser and Seller,
together with the Panel Chairman, shall be, collectively, referred to herein as
the “Panel.”
     (iii) All arbitrators on the Panel shall have experience in the business of
producing, procuring and/or selling forest products in the Southern region of
the United States. Furthermore, the Panel Chairman shall be a forestry
professional with at least ten (10) years of experience in Southern timber
harvesting practices who has not performed any work as an employee or consultant
for either party during the previous five (5) years, unless otherwise agreed
upon by Purchaser and Seller.
     (iv) A majority decision of the Panel and resolution must be reached within
fifteen (15) days after the selection of the Panel Chairman, provided that if
the Panel requests additional information from either party, the Panel must
reach a resolution within forty-five (45) days after the selection of the Panel
Chairman. Decisions of the panel must be in writing and will be final and
binding upon the parties, and judgment may be entered thereon by any court
having jurisdiction.
          (b) Upon the resolution of any dispute as to Quarterly Price, any
adjustment thereof, or any other dispute with respect to price, Purchaser and
Seller agree to adjust the Price for any Product purchased and sold from the
date of the Dispute Notice through the date of the decision of the Panel, to
reflect the price as determined by the Panel and to promptly reimburse each
other accordingly to effect such adjustment.
          (c) The non-prevailing party shall bear all costs of the arbitration
and both parties’ reasonable attorneys’ fees.
          (d) The parties and the Panel shall treat the proceedings, any
resolution thereof and any related discovery as confidential, except in
connection with a judicial challenge to, or enforcement of, an award and unless
otherwise required by law.
ARTICLE XI
INDEMNITY AND INSURANCE
          Section 11.1 Purchaser’s Indemnity. Purchaser shall defend, indemnify
and hold harmless Seller, its Affiliates and their assignees, subcontractors,
members, shareholders, directors, officers, managers, partners, employees,
agents and consultants (each, a “Seller Indemnitee”), from and against all
claims and causes of action, pending or threatened, of any

-18-



--------------------------------------------------------------------------------



 



kind or nature, by third parties, related to or arising out of any bodily injury
to, or death of, any Person, or any physical damage to tangible property,
resulting from, or attributable to, Purchaser’s breach of this Agreement or the
negligent or intentional wrongful acts or omissions of Purchaser, its Affiliates
or any of their employees, agents or contractors; except to the extent such
injury or damage also results in part from the negligent or intentionally
wrongful act or omission of any Seller Indemnitee.
          Section 11.2 Seller’s Indemnity. Seller shall defend, indemnify and
hold harmless Purchaser, its Affiliates and their assignees, subcontractors,
members, shareholders, directors, officers, managers, partners, employees,
agents and consultants (each, a “Purchaser Indemnitee”), from and against all
claims and causes of action, pending or threatened, of any kind or nature, by
third parties, related to or arising out of any Immaterial Liens, any bodily
injury to, or death of, any Person, or any physical damage to tangible property,
resulting from, or attributable to, Seller’s breach of this Agreement or the
negligent or intentional wrongful acts or omissions of Seller, its Affiliates or
any of their employees, agents or contractors; except to the extent such injury
or damage also results in part from the negligent or intentionally wrongful act
or omission of any Purchaser Indemnitee.
          Section 11.3 Insurance. Each party, and any contractors engaged by or
on behalf of such party, will keep in effect during the Term, at its sole
expense, the following insurance coverages:
          (a) Comprehensive general liability insurance with limits of
$2,000,000 for bodily injury to one person, $2,000,000 for bodily injury to any
group of persons as a result of one occurrence, and $2,000,000 for property
damage; provided, however each party’s contractors’ policies shall provide
coverage for general liability with limits of $1,000,000 per occurrence bodily
injury liability and property damage liability combined and $1,000,000 in the
aggregate;
          (b) Worker’s compensation insurance, covering all employees, including
owners, partners and executive officers, with the statutory limits of the state
where the work is being performed. Each party’s worker’s compensation policy
shall be endorsed to waive all rights of subrogation against the other party and
all subsidiaries thereof where permitted by law, and policies shall include
excess and stop-gap worker’s compensation coverage for all contractors and
subcontractors of the insured party.
          (c) Commercial auto liability insurance with limits of $1,000,000
combined single limits insuring “Any Auto” or “All Owned Autos,” “Hired Autos”
and “Non-owned Autos;”
          (d) Commercial umbrella liability insurance to provide excess coverage
above the limits of the other insurance policies described in this Section 11.3,
with limits of $5,000,000 per occurrence and $5,000,000 in the aggregate
(provided that this Section 11.3(d) shall apply only to each party hereto, and
not to such parties’ respective contractors and agents).
          Such policies will name the other party as an additional insured by
endorsements to the policies without restrictions. Each party shall provide the
other party with certificates of

-19-



--------------------------------------------------------------------------------



 



insurance throughout the term of this Agreement, as requested, providing that
such insurance shall not be cancelled without thirty (30) days’ prior written
notice.
          Section 11.4 Notice of Claim. Purchaser and Seller shall immediately
give the other party written notice of any alleged claim by a third party
arising out of this Agreement or the actions or activities contemplated by this
Agreement.
ARTICLE XII
ASSIGNMENT AND TRANSFERS
          Section 12.1 Seller’s Assignment and Transfer Rights.
          (a) Seller shall have the right to Transfer the Property, any portion
thereof, or any interest therein (including, without limitation, the standing
timber located thereon) free and clear of this Agreement, provided that Seller
shall have the ability to fulfill its obligations hereunder from its remaining
interest in the Property (including any contractual rights of Seller to acquire
Product from such Transferred portion of the Property) after giving effect to
such Transfer. In no case shall this Agreement constitute a lien or encumbrance
on the Property, any portion thereof or any interest therein.
          (b) Seller shall have the right to Transfer the Property, any portion
thereof, or any interest therein (including, without limitation, the standing
timber located thereon) subject to this Agreement, provided that (x) the portion
of, or interest in, the Property so Transferred contains sufficient Product to
allow the transferee thereof to deliver to Purchaser not less than 30,000 tons
of Product annually, and (y) the transferee shall have the financial and
operational resources and capacity to meet the assigned obligations of Seller
hereunder. With respect to any such Transfer, Purchaser, Seller and such
transferee shall enter into an agreement pursuant to which (i) Seller partially
assigns this Agreement to such transferee, (ii) the Obligated Volume is
allocated between Seller and such transferee, and (iii) Purchaser relieves
Seller of all liability with respect to the portion of the Obligated Volume
allocated to such transferee (provided that such transferee shall also have the
right to enter into a master stumpage agreement with a stumpage buyer, which
stumpage buyer shall enter into an agreement with Purchaser and Seller
satisfying clauses (i), (ii) and (iii) above). Following any such partial
assignment, any extension or renewal of this Agreement pursuant to Section 7.2
or otherwise shall apply only to the Obligated Volume allocated to Seller and to
the rights and obligations under this Agreement retained by Seller.
          (c) In addition to the foregoing rights of Seller to Transfer the
Property and assign its interest in this Agreement,
     (i) Seller may grant mortgages or other similar liens on the Property to
banks, insurance companies, pension or benefit plans, investment funds that are
in the business of making mortgage loans or similar institutional lenders, and
collaterally assign its interest in this Agreement in connection therewith.
     (ii) Seller may wholly assign its rights and obligations under this
Agreement to a single transferee (or to a stumpage buyer that has entered into a
master

-20-



--------------------------------------------------------------------------------



 



stumpage agreement with the transferee of the Property) in connection with a
Transfer of a portion of, or interest in, the Property to such transferee, in a
single transaction, which portion of, or interest in, the Property contains
sufficient volumes of Product to fully satisfy Seller’s obligations hereunder,
provided that, as part of such transaction, such transferee (or stumpage buyer
under a master stumpage agreement, as applicable) shall (A) assume all of
Seller’s obligations under this Agreement; and (B) have the financial and
operational resources and capacity to meet the obligations of Seller hereunder.
Seller shall deliver to Purchaser advance written notice of such proposed
assignment.
          Section 12.2 Purchaser’s Assignment Rights. Purchaser shall not assign
its rights and obligations under this Agreement, in whole or in part, except in
connection with the Transfer of the Mill to a transferee having the financial
and operational resources and capacity to meet the obligations of Purchaser
hereunder; provided, however, a sale of substantially all of Purchaser’s assets
or a merger or amalgamation of Purchaser with another entity shall not be deemed
a prohibited assignment hereunder. Purchaser shall deliver to Seller advance
written notice of any such proposed assignment.
ARTICLE XIII
AUDIT RIGHTS
          Section 13.1 Audit Rights. Either party shall have the right to audit
the other party’s compliance with the terms of this Agreement by notifying the
party to be audited of the requesting party’s exercise of such right within six
(6) months after the end of the Harvest Year for which the requesting party
intends to exercise such right. The audited party shall provide the requesting
party or its representative with access during normal business hours to all
records and other information necessary to complete such audit as are
commercially reasonable. Furthermore, the requesting party shall have the right
to access the Property or the Mill, as the case may be, and to inspect any and
all deliveries of Product for purposes of monitoring the performance of the
audited party’s obligations pursuant to the terms herein, including the right to
audit; provided, however, in no case shall the requesting party unreasonably
interfere with the business of the audited party. The requesting party shall
provide, upon request, all findings and supporting documentation of the auditing
party following such audit. The requesting party shall be responsible for all
costs of such audit, including, without limitation, costs incurred by the
audited party (including document preparation costs and copying costs) in
responding to and complying with such audit. All nonpublic information acquired
in the course of either party’s exercise of the audit rights provided for by
this Section 13.1 shall be subject to the provisions of Section 15.4.
ARTICLE XIV
NOTICES
          Section 14.1 Notices. All notices required or permitted to be given
hereunder shall be in writing, signed by the party giving such notice or its
legal counsel, and shall be deemed to be

-21-



--------------------------------------------------------------------------------



 



delivered, whether or not actually received, (i) when personally delivered by
commercial courier service or other messenger; (ii) three (3) days after being
deposited with the United States Postal Service with postage paid for certified
delivery with return receipt requested; (iii) when sent by next day business
commercial service delivery, or (iv) when transmitted by e-mail evidenced by a
confirmatory response e-mail or by facsimile evidenced by a confirmed receipt,
with a copy sent by any of the means permitted by clauses (i), (ii) or
(iii) above on the same day the e-mail or facsimile transmission is sent by the
party giving such notice. For purposes of notice, the addresses of the parties
are as follows:

     
Purchaser:
  Smurfit-Stone Container Corporation
One Everitt Drive
Panama City, Florida 32401
Attention: James Cottingham
Facsimile: (850) 769-6818
E-mail:jcotting@smurfit.com
 
   
Copy to:
  Smurfit-Stone Container Corporation
6 CityPlace Drive
Creve Coeur, Missouri 63141
Attention: General Counsel
Facsimile: (314) 787 6239
E-mail:chunt@smurfit.com
 
   
Seller:
  St. Joe Timberland Company of Delaware, L.L.C.
133 South WaterSound Parkway
WaterSound, FL 32413
Attention: William Sonnenfeld
Facsimile: (850) 588-2307
E-mail: william.sonnenfeld@joe.com
 
   
Copy to:
  St. Joe Timberland Company of Delaware, L.L.C.
133 South WaterSound Parkway
WaterSound, FL 32413
Attention: Reece B. Alford
Facsimile: (850) 588-2310
E-mail: reece.alford@joe.com

or to such other address or addresses as any party may from time to time, upon
five (5) Business Days’ advance written notice to the other party, designate as
to itself.

-22-



--------------------------------------------------------------------------------



 



ARTICLE XV
MISCELLANEOUS
          Section 15.1 Amendments. No amendment or waiver of any provision of
this Agreement will in any event be effective unless the same shall be in
writing and signed by both parties. This Agreement constitutes the full and
complete understanding of the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements and understandings, both
oral and written, between the parties with respect thereto.
          Section 15.2 No Recording. Neither Seller nor Purchaser shall record
this Agreement, or any memorandum thereof, in the public records of any county
in which the Property is located.
          Section 15.3 Compliance with Laws. Each party agrees that its
performance of this Agreement shall comply with all applicable federal, state
and local laws, rules and regulations, including, without limitation, all
Environmental Laws, and that each party shall obtain and maintain in effect all
necessary licenses and permits incident to its operations in the performance of
this Agreement.
          Section 15.4 Confidentiality. To the fullest extent permitted under
applicable law, the parties hereto shall keep the nonpublic terms, conditions
and provisions of this Agreement confidential; provided, however, the parties
may release information as required by applicable law, and to their respective
lenders, partners, employees, consultants and contractors so long as any such
party is made aware of the provisions of this Section 15.4.
          Section 15.5 Estoppel Certificates. Both parties agree to use
commercially reasonable efforts to provide an estoppel certificate within twenty
(20) days of the other party’s request for the same, in form reasonably
satisfactory to the parties hereto, setting forth (to the extent the providing
party may truthfully certify to the same), among other things, that this
Agreement is in full force and effect; that, to its knowledge, no breach exists
on behalf of the requesting party hereunder; the portion of the Obligated Volume
delivered by Seller as of such date; and, if so requested, whether a proposed
Transfer or assignment complies with Article XII.
          Section 15.6 No Waiver; Remedies. Except where specifically provided
to the contrary herein, no failure on the part of either party to exercise, and
no delay in exercising, any right under this Agreement will operate as a waiver
thereof; nor will any single or partial exercise of any right under this
Agreement preclude any other or further exercise thereof or the exercise of any
other right.
          Section 15.7 Accounting Terms. All accounting terms not specifically
defined herein will be construed in accordance with United States generally
accepted accounting principles consistently applied, except as otherwise stated
herein.
          Section 15.8 Binding Effect; Governing Law. This Agreement will be
binding upon and inure to the benefit of Purchaser and Seller and their
respective successors and permitted

-23-



--------------------------------------------------------------------------------



 



assigns. This Agreement will be governed by, and construed in accordance with,
the laws of the State of Florida, without giving effect to the conflicts of law
principles thereof.
          Section 15.9 Counterparts. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties may execute this Agreement by signing
any such counterpart.
          Section 15.10 Time of the Essence. Time is of the essence of this
Agreement.
          Section 15.11 Incorporation of Exhibits and Schedules. All exhibits
and schedules referred to in this Agreement are hereby incorporated herein by
this reference.
          Section 15.12 Interest. At the election of the payee, any amount not
paid when due hereunder, and which remains unpaid for a period of fifteen
(15) days or more after written notice of such non-payment to the Person
obligated to make such payment, will bear interest at the rate of five percent
(5%) above the prime rate, as published in the “Money Rates” table of the Wall
Street Journal from time to time, whichever is greater, from the date due until
paid; provided, that in no event shall the interest rate exceed the maximum
lawful rate allowed under applicable law.
          Section 15.13 Further Assurances. Seller and Purchaser further
covenant to cooperate with one another in all reasonable respects necessary to
consummate and give effect to the transactions contemplated by this Agreement
(including executing and delivering such instruments or other writings as the
other party may reasonably request), and each will take all reasonable actions
within its authority to secure cooperation of any necessary third parties.
          Section 15.14 Intentionally deleted.
          Section 15.15 Attorney’s Fees. If arbitration, mediation, litigation
or any other proceeding of any nature whatsoever (including any proceeding under
the U.S. Bankruptcy Code) is instituted or appealed in connection with any
controversy arising out of this Agreement or to interpret or enforce any rights,
the prevailing party shall be entitled to recover its attorneys’, paralegals’,
accountants’, and other experts’ fees and all other fees, costs, and expenses
actually incurred, as determined to be reasonable by the arbitrator(s) or
court(s), in addition to all other amounts provided by law. The prevailing party
will be deemed to be the party to have won on the issues with the greatest value
as determined by the court(s) or arbitrator(s).
          Section 15.16 Severability. Whenever possible, each provision in this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
or invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.
          Section 15.17 Captions and Headings. The captions and headings used in
this Agreement are for convenience and reference only and do not constitute a
part of this Agreement and shall not be deemed to limit, characterize or in any
way affect any provision of this Agreement, and all provisions of this Agreement
shall be enforced and construed as if no caption or heading had been used in
this Agreement.

-24-



--------------------------------------------------------------------------------



 



          Section 15.18 Construction. The parties agree that “including” and
other words or phrases of inclusion, if any, shall not be construed as terms of
limitation, so that references to “included” matters shall be regarded as
nonexclusive, non-characterizing illustrations and equivalent to the terms
“including, but not limited to,” and “including, without limitation.” Each party
acknowledges that it has had the opportunity to be advised and represented by
counsel in the negotiation, execution and delivery of this Agreement and
accordingly agrees that if any ambiguity exists with respect to any provision of
this Agreement, such provision shall not be construed against any party solely
because such party or its representatives were the drafters of any such
provision.
          Section 15.19 Relationship. The only relationship between Seller and
Purchaser shall be that of vendor and purchaser of the Product to be cut and
removed from the Property, and neither party shall in any respect be deemed to
be or represent itself to be an agent of the other party. Furthermore, no
relationship of employer-employee or master and servant is intended, nor shall
it be construed, to exist between the parties, or between any party and any
servant, agent, employee and/or supplier of any other party, by reason of this
Agreement. Each party shall select and pay its own servants, agents, employees
and/or suppliers and neither party nor its servants, agents, employees, or
suppliers shall be subject to any orders, supervision or control of the other
party.
          Section 15.20 Integration. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter contained
herein.
          Section 15.21 Consequential Damages. In no event shall either party be
liable for any indirect, incidental, special, exemplary, consequential or lost
profit damages, however caused and under any theory of liability, whether in
contract, strict liability or tort (including negligence or otherwise) arising
in any way out of this Agreement, even if advised of the possibility of such
damages.
          Section 15.22 Business Days. If any date set forth in this Agreement
for the performance of any obligation by any party hereto, or for the delivery
of any instrument or notice as herein provided, should be a day other than a
Business Day, the compliance with such obligation or delivery shall be deemed
acceptable on the next Business Day.
[Signature Pages Follow]

-25-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed, sealed and delivered by their respective officers thereunto duly
authorized, to be effective as of the date first above written.

            PURCHASER:

SMURFIT-STONE CONTAINER
CORPORATION, a Delaware corporation.
      By:   /s/ Paul McCann         Name:   Paul McCann        Title:   VP /
General Manager - Fiber        Date:   November 10, 2010    

[Seller Signature Page Follows]
[Purchaser Signature Page to Pulpwood Supply Agreement]

 



--------------------------------------------------------------------------------



 



            SELLER:

ST. JOE TIMBERLAND COMPANY OF
DELAWARE, L.L.C., a Delaware limited
liability company
      By:   /s/ William Sonnenfeld         Name:   William Sonnenfeld       
Title:   SVP - Forestry and Land Sales        Date:   November 18, 2010    

[Seller Signature Page to Pulpwood Supply Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 1
Specifications
Stone Container Corporation
Panama City Region
Longwood Specifications

1.   Logs are required to be sound, green, fairly straight, with knots, forks
and branches trimmed flush with the stem and ends cut square.   2.   Mixed pine
and hardwood loads are unacceptable.   3.   Loads containing charred wood, metal
or other foreign materials are unacceptable.   4.   Unacceptable species are
blackjack oak, bluejack oak, scrub oak, iron wood, cypress and cedar.   5.   The
minimum stick length is fifteen (15) feet.   6.   Loads with excessive poor
trim, as determined by the scaler, will be culled one thousand (1,000) pounds.  
7.   Logs are required to be ninety (90) days or less in age from time of
harvest to time of receipt at mill.   8.   The maximum acceptable diameter,
measured inside the bark including sweeps, knots, forks, etc., is twenty-eight
(28) inches for pine and twenty six (26) inches for hardwood.   9.   The minimum
acceptable diameter, measured inside the bark, is two and one-half (2 1/2)
inches for pine and three (3) inches for hardwood. The minimum diameter cull
specifications are as follows:

      Less than minimum   Cull
0 to 10 sticks per load
  None
11 to 20 sticks per load
  1000 pounds
21 to 30 sticks per load
  2000 pounds
31 or more sticks per load
  Reject load   

Schedule 1

 



--------------------------------------------------------------------------------



 



CERTAIN INFORMATION IN THIS EXHIBIT MARKED BY ** HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR
THE OMITTED PORTIONS.
Schedule 2
Obligated Volumes

      Harvest Year   Obligated Volume (tons)
  2010*
  [**1]
2011
  [**2]
2012
  [**3]
2013
  [**4]
2014
  [**5]
2015
  [**6]
2016
  [**7]
2017
  [**8]

 

*   For partial Harvest Year 2010, the Obligated Volume shall include, for all
purposes of this Agreement, all volumes of pine pulpwood, pine bunkwood and pine
chips (as each such term is used in the Original Agreement) delivered by Seller
and purchased by Purchaser under the Original Agreement from and including
October 1, 2010 until the Effective Date of this Agreement.

Schedule 2

 



--------------------------------------------------------------------------------



 



CERTAIN INFORMATION IN THIS EXHIBIT MARKED BY ** HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR
THE OMITTED PORTIONS.
Schedule 3
Quarterly Price Adjustment Mechanism
          1. Formula. Subject to Section 3 of this Schedule 3, on the Adjustment
Date of each Calendar Quarter, the Quarterly Purchase Price shall be adjusted to
equal the result obtained by the following formula:
[**9]
Where:
          F2M equals the average of the four most recently reported
Forest2Market Quarterly Reported Prices (as defined below) as of such Adjustment
Date;
          TMSStumpage equals the average reported price for the most recent four
quarters for “Average Pine Pulpwood Stumpage” expressed on a $/ton basis in
Florida Region 2, as published in Timber Mart-South as of such Adjustment Date;
          TMSCut & Load equals the average of the reported “US$  per Ton Rate”
for “Mean Coastal Plain Plantation Thin Cut & Load Contracts” and “Mean Coastal
Plain Final Harvest Cut & Load Contracts,” as most recently published in Timber
Mart-South as of such Adjustment Date; and
          TMSHaul Rate equals the reported “Incremental Haul Rate (US$  per Ton
per loaded mile),” as most recently published in Timber Mart-South as of such
Adjustment Date.
          All averages used herein shall be rounded to the second decimal place
(hundredths).
          As used in this Schedule 3, “Forest2Market Quarterly Reported Price”
with respect to any Calendar Quarter means the average price calculated from the
average prices reported by the mills for Region 4 for delivered pulpwood as most
recently published in Forest2Market as of the Adjustment Date during such
Calendar Quarter; provided, however, that when calculating such average price,
the mills reporting the highest and lowest average prices shall be excluded from
the calculation.
          2. Example. By way of example only, and without limitation, the
following is an example of the calculation in accordance with the above formula
that would occur on an Adjustment Date in the third Calendar Quarter of a
hypothetical Calendar Year during the Term, under the following described
conditions:
Schedule 3

 



--------------------------------------------------------------------------------



 



CERTAIN INFORMATION IN THIS EXHIBIT MARKED BY ** HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR
THE OMITTED PORTIONS.
[**10]
          3. Failure of Publication. If either (but not both) of Forest2Market
or Timber Mart-South ceases to be published, or no longer reports the
information necessary to perform the calculation shown in Section 1 of this
Schedule 3, the Quarterly Price shall be determined on each Adjustment Date as
follows:
               (a) If Forest2Market ceases to be published, or no longer reports
the information necessary to perform the calculation shown in Section 1 of this
Schedule 3, the formula shown in such Section 1 shall be revised to read as
follows, with each variable retaining the meaning ascribed to it in such
Section 1:
[**11]
               (b) If Timber Mart-South ceases to be published, or no longer
reports the information necessary to perform the calculation shown in Section 1
of this Schedule 3, the formula shown in such Section 1 shall be revised to read
as follows, with each variable retaining the meaning ascribed to it in such
Section 1:
[**12]
Schedule 3

 



--------------------------------------------------------------------------------



 



CERTAIN INFORMATION IN THIS EXHIBIT MARKED BY ** HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR
THE OMITTED PORTIONS.
Schedule 4.1
Pricing Until August 1, 2012
          The initial price for Product hereunder (including pine Pulpwood and
pine bunkwood) as of November 1, 2010, will be the prices set forth in Table 1
below. Each such price shall be applicable to the portion of the Product
originating from the portion of the Property located in the corresponding “Zone”
designated on the map attached to this Schedule 4.1. During the time periods
governed by Section 4.1(b), such prices will be adjusted on the first day of
each month following the most recent quarterly publication of Timber Mart-South
(or a successor publication). The prices, including the prices currently set
forth herein and subsequent quarterly adjusted prices as defined below, will be
adjusted by the percentage change rounded to the fourth decimal place between
(a) the average of the prices reflected in the four (4) most recent quarterly
publications of Timber Mart-South (or a successor publication), for Florida
Stumpage Prices, Pine Pulpwood, Zone 2, Dollars per Ton, Average Price, and
(b) the average of the prices reflected in the four (4) quarterly publications
prior to the most recent quarterly publication of Timber Mart-South (or a
successor publication), for Florida Stumpage Prices, Pine Pulpwood, Zone 2,
Dollars per Ton, Average Price; provided, however, that each such quarterly
adjustment will not increase or decrease by more than five percent (5%) from the
prior quarter.
Table 1

      Classification of Product   Price
Pine Pulpwood Zone 1
  [**13]
Pine Pulpwood Zone 2
  [**14]
Pine Pulpwood Zone 3
  [**15]
Pine Pulpwood Zone 4
  [**16]
Pine Bunkwood Zone 1
  [**17]
Pine Bunkwood Zone 2
  [**18]
Pine Bunkwood Zone 3
  [**19]
Pine Bunkwood Zone 4
  [**20]

[Zone Map attached on following page]
Schedule 4.1

 



--------------------------------------------------------------------------------



 



(MAP) [b83540b8354002.gif]
Schedule 4.1

 